DETAILED ACTION
Claims 1-19 are currently pending. Claims 20-21 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group I (claims 1-19), in the reply filed on June 30, 2022 is acknowledged.  Claims 20 and 21 are cancelled.
The Examiner subsequently contacted Applicant’s representative, Dr. Charles A. Meeker, on October 6, 2022 regarding the species election for Invention Group I (set forth in the Restriction/Election, March 3, 2022 (pages 4-5)).  Applicant’s representative confirmed the election of Group I, species (a): pharmaceutical composition, claims 16 and 17.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 

Priority
Acknowledgement is made of the instant application being a being a national stage entry under 35 USC 371 of international application PCT/US2018/064333, filed December 6, 2018, which claims benefit to non-provisional application No. 16/208,552.   It is further noted the instant application claims the benefit of provisional applications No. 62/692195 (filed June 29, 2018), No. 62/666868 (filed May 4, 2018), and No. 62/595567 (filed December 6, 2017).
Upon careful review of Applicant’s related applications, it is noted the subject matter claimed in instant claims 1-4 and 7-10 is supported by Provisional Application No. 62/666868, filed May 4, 2018.  The subject matter claimed in claims 5 and 11 is supported by PCT/US2018/064333, filed December 6, 2018, since the subject matter directed to the step of quantifying the amount of soluble Klotho protein using mass spectrometry or Multi-analyte Profilin (x	MAP) is disclosed by PCT/US2018/064333. The subject matter claimed in claim 12 is supported by non-provisional application no. 16/208552, filed December 3, 2018. The subject matter claimed in instant claim 13 is supported by the instant application, filed June 4, 2020, since the subject matter directed to the one or more pharmaceutical composition that increases endogenous Klotho levels is selected from Angiotensin-converting enzyme (ACE) inhibitor, Kremezin, AST-120, growth hormone releasing peptide or Indoxyl sulphate a binder is disclosed by the instant application.
Therefore, the effective filing date of the subject matter claimed in claims 1-4 and 7-10 is May 4, 2018. The effective filing date of the subject matter claimed in claims 5-6 and 11 is December 6, 2018.  The effective filing date of the subject matter claimed in claim 12 is December 3, 2018.  The effective filing date of the subject matter claimed in claims 13-19 is June 4, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 4, 2020, March 2, 2021, August 4, 2021 and November 9, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 10 and 15, it is noted a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 8, 10 and 15 recite the broad recitation “about 10-1000 µl”, and the claims also recite “about 50-200 µl” which is the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Further regarding claims 8 and 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner reads “preferably” as optional.
Regarding claims 11, 12, 14 and 15, it is noted the phrase "optionally" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further regarding claim 14 and the limitation “wherein the administering step comprises: 
an oral or oral-related administration, optionally selected from the group consisting of ingestion, buccal administration, and sublingual administration, optionally in modified-release form; 
one or more bolus or gradual injection, optionally selected from intravenous, intradermal, intraperitoneal, intramuscular, intracutaneous, and subcutaneous injection, optionally in modified- release form”, 
it is noted the claim as currently written is unclear as to whether or not it is requiring both oral administration and administration by injection.
In the interest of compact prosecution, given the specification at paragraph [0346] discloses oral administration and administration by injection are alternative routes of administration, claim 14 is interpreted as meaning an oral administration “or” one or more bolus or gradual injection.  
However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.
Appropriate correction is appreciated. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., (Advances in Experimental Medicine and Biology, 2012, Vol. 728, pp. 126-157; see IDS 6/4/2020), in view of Whitney et al., (WO 2012/018638; see IDS 6/4/2020) (“Whitney”) and Krleza et al., (Biochemia Medica 2015; 25(3): 335-58; see IDS 8/4/2021) (“Krleza”). 
	Hu is directed to the relationship between soluble Klotho (sKl) and chronic kidney disease (CKD) since emerging evidence shows an association between Klotho deficiency and the progression of CKD, as well as chronic complications in CKD. Hu teaches Klotho is a promising candidate for use as an early biomarker for detection of CKD (Abstract).  
	Regarding claim 1, Hu further teaches that early diagnosis of CKD is essential since CKD is a major disease that affects the human life span, as well as quality of life, thus significant effort has been focused on a search for an early biomarker for kidney disease.  Hu teaches that a reduction in plasma or urinary levels of Klotho is an early indicator of CKD and providing diagnostics that measure Klotho levels may have value as a predictor of disease progression.  Hu teaches that one diagnostic tool is a sandwich ELISA that detects soluble Klotho (sKl) in human blood. Although plasma levels have been tested in normal adults, there has been no evaluation of plasma Klotho levels in CKD patients (VALUE OF MEASURING KLOTHO IN CKD, page 13).
	Although Hu teaches assaying human blood for the presence of soluble Klotho protein, Hu does not further teach that prior to sample analysis the blood samples are combined with a preservative or anti-coagulant, e.g. heparin, lithium heparin, EDTA or K2EDTA, and stored in a container for at least 24 hours at room temperature, or without freezing, in order to stabilize the Klotho protein prior to analysis, as recited in claim 1.
	However, Whitney is directed to compositions and methods for storing biological samples in a manner that permits substantial recovery of biological activity without refrigeration, e.g. room temperature (Abstract). Whitney notes that research in the life sciences field is based upon the analysis of biological materials and samples, such as DNA, RNA, blood, and proteins, and such samples require collection and placement into storage prior to analysis.  Many times transportation of samples is required wherein attention must be given to preserving the integrity of the sample (page 1, lines9-25).  Whitney teaches that proteins are presently handled primarily in liquid form or as suspensions, in cooled or frozen environments typically ranging from -20°C to storage in liquid nitrogen.  Proteins often degrade and/or lose activity even when stored cooled (4°C), or frozen (-20°C or -80°C) (page 2, lines 29-31 and page 3, lines 1-2).  The highly labile nature of biological samples makes it extremely difficult to preserve their biological activity over extended time periods (page 3, lines 27-28) and degradation of biological samples collected from distant places is also currently problematic, as proper analysis and testing of the samples are subsequently compromised and/or delayed (page 4, lines 10-12). Thus, Whitney has developed compositions and methods that provide substantial stability to proteins/polypeptides in biological samples during storage wherein the composition comprises one or more compounds of formula I (page 5, lines 4-8).  Whitney further teaches the composition includes a chelating agent such as EDTA (page 6, lines 4-5 and 32-33).  
	Whitney’s Example 1 is directed to storage of blood and teaches that fresh whole blood was collected in K2EDTA (anti-coagulant) tubes (container) and mixed with formulations 1.1 -1 .3 (see Table 1) at various ratios.  Samples were prepared for examination and stored 31 days at room temperature (at least 24 hours) until processing (page 168).  Claim 26 of Whitney claims the stabilizing method includes admixing the biological sample with the composition of any one of claims 1-19 (e.g. claim 9) and thereafter maintaining the mixture without requiring refrigeration for at least 7 days and thereby stabilizing the protein/polypeptides that are present in the biological sample.  Claims 27-30 claim the biological sample comprises unfractionated (whole) blood, e.g. human (i.e. from a mammalian subject) (page 187).  Whitney teaches the composition of claim 9 comprises the compound of formula I and further includes a chelating agent such as EDTA (pages 182-184).
	Thus, Whitney has established it was well known in the art that blood samples comprising proteins could be combined with K2EDTA and further mixed with the composition of formula I, further comprising EDTA, and stored for at least 7 days without requiring refrigeration, thus stabilizing the proteins for at least 7 days.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the collected blood samples of Hu in containers comprising K2EDTA, and further mixed with the composition of formula I, further comprising EDTA, for at least 7 days without requiring refrigeration (i.e. at room temperature or without freezing) since doing so allows storage without requiring expensive refrigeration equipment, and storage for longer time periods, which is beneficial for blood samples requiring long-distance transportation prior to analysis, as well as providing more flexibility in sample processing times.
The person of ordinary skill in the art would have been motivated to modify the method of Hu to include storing the collected blood samples for at least 7 days without refrigeration in a container comprising Whitney’s disclosed stability agents (i.e. K2EDTA, and further mixed with the composition of formula I, further comprising EDTA), for the predictable result of successfully stabilizing the Klotho protein thus permitting longer storage periods without requiring refrigeration equipment, as well as permitting the analysis of samples collected long-distances from the diagnostic lab, which require longer shipping time periods, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Hu and Whitney because each of these teachings are directed at life sciences research and diagnostic testing of biological samples.
It is additionally noted that Whitney further teaches it is also contemplated that blood, at the time of collection, will be treated with anticoagulants or preservatives such as heparin, which is a common practice in the biomedical arts (page 146, lines 29-33).
Further regarding claim 1 and the limitation directed at obtaining capillary blood, it is noted that Hu teaches measuring the Klotho protein by obtaining human blood samples.  Hu does not further teach whether or not the blood is capillary blood.  However, Krleza is directed to capillary blood sampling and teaches capillary blood sampling is increasing worldwide since it only requires collection of a small blood volume for performing diagnostic testing and it minimizes pain (Abstract).  Krleza teaches a lancet is used to puncture the site from which the capillary blood is to be collected (i.e. lancing the skin of the mammal with a lancet and collecting the capillary blood in the container) (first paragraph, left column, page 341).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute obtaining capillary blood, as taught by Krleza, as the blood collection technique in the method of Hu.
 The person of ordinary skill in the art would have been motivated to obtain capillary blood, as taught by Krleza, for the predictable result of providing a blood sample in a manner that reduces pain and requires a much smaller sample.
The skilled artisan would have had a reasonable expectation of success in substituting blood collection from capillary blood, for the blood collection technique of Hu because Krleza has shown that the use of capillary blood samples is increasing worldwide since a significantly smaller sample size is required and there is a significant reduction in pain.
Regarding claims 2 and 3, as set forth above, Whitney teaches sample storage for at least 7 days, thus meeting the limitations of claims 2 and 3.
	Regarding claim 4, as set forth above, Hu teaches assaying for the presence of soluble Klotho via ELISA, thus meeting the limitation of claim. 
	Regarding claim 7, as set forth above, Krleza teaches obtaining capillary blood comprises lancing the skin of the patient with a lancet and collecting the capillary blood in the container (Figure 5, page 344), thus meeting the limitation of claim 7.

	

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Whitney and Krleza, as applied to claims 1-4 and 7 above, and further in view of Yamazaki et al., (Biochemical and Biophysical Research Communications 398 (2010) 513-518; IDS 3/2/2021) (“Yamazaki”).
The teaching of Hu, in view of Whitney and Krleza is set forth above.
Regarding claim 5, although Hu teaches assaying for Klotho protein via ELISA, Hu does not further teach a first antibody binds to a portion of the soluble protein.  However, Yamazaki is directed to performing ELISA for the detection and quantitation of soluble Klotho protein in human blood (Abstract).  Yamazaki teaches preparing antibodies that bind to soluble Klotho, specifically 67G3 as a capture antibody, i.e. a first antibody that binds to a portion of the soluble Klotho protein (Abstract, Results; 2.5 Antibodies, page 514; 2.9 ELISA procedure, page 515).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a first antibody that binds to a portion of the soluble Klotho protein.
The person of ordinary skill in the art would have been motivated to modify the method of the cited prior art to include a first antibody that binds to a portion of the soluble Klotho protein, as taught by Yamazaki, for the predictable result of successfully providing specific detection of the soluble Klotho protein, thus meeting the limitation of claim 5.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Yamazaki because each of these teachings are directed at detecting and analyzing the presence of Klotho protein.	
Regarding claim 6, as set forth above regarding claim 5, Yamazaki teaches performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify soluble Klotho protein in human blood (Abstract).  Yamazaki teaches detecting soluble Klotho protein using a detection antibody, i.e.  91F1-Fab’ conjugated to HRP, that binds to a portion of the first antibody, i.e. 67G3 as a capture antibody, thus meeting the limitation of claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Whitney and Krleza, as applied to claims 1-4 and 7, and further in view of Arnitz et al., (US 2008/0097244; IDS 6/4/2020, previously cited) (“Arnitz”).
The teaching of Hu, in view of Whitney and Krleza is set forth above.
	Regarding claim 8, although the cited prior art renders obvious obtaining capillary blood, Krleza does not further teach the capillary blood is between about 10-1000 µl, preferably about 50-200 µl, as recited in claim 8. However, Arnitz is directed to a device for collecting capillary blood that comprises a lancet and a capillary channel for collecting the blood sample (paragraph [0002]), wherein a sample of less than 100 µl is collected (claimed range overlaps the prior art range) (paragraph [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect a capillary blood sample having a well-known volume of less than 100 µl (claimed range overlaps the prior art range).
The person of ordinary skill in the art would have been motivated to modify the method of the cited prior art to include collect a capillary blood sample having a volume of less than 100 µl, as taught by Arnitz, for the predictable result of successfully obtaining a blood sample for ELISA analysis, thus meeting the limitation of claim 8.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Arnitz because each of these teachings are directed at analyzing blood samples.	

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Whitney and Krleza, as applied to claims 1-4 and 7 above, and further in view of Pavik et al., (Nephrol. Dial Transplant (2013) 28: 352-359; see PTO-892) (“Pavik”).
The teaching of Hu, in view of Whitney and Krleza, is set forth above.
Regarding claim 9, it is initially noted that the teaching of Hu, in view of Whitney and Krleza, as set forth above regarding claims 1-4 and 7, renders obvious all the steps of claim 9 except the diagnosing step.
As to the limitation directed to diagnosing the mammalian subject with Klotho deficiency when the quantified amount of soluble Klotho protein in the mixture is less than a predetermined threshold amount, it is noted that Hu teaches that one diagnostic tool useful for detecting/diagnosing soluble Klotho protein levels in human blood is a sandwich ELISA that quantifies the amount of soluble Klotho (sKl) in human blood. However, although Hu teaches quantifying the amount of soluble Klotho protein in normal adults (mean value is 562 +/- 146 pg/ml), there has been no evaluation of plasma Klotho levels in CKD patients (subjects with Klotho protein deficiency) (VALUE OF MEASURING KLOTHO IN CKD, page 13).
However, Pavik is directed to evaluating the levels of soluble Klotho protein and fibroblast growth factor 23 (FGF23) in patients suffering from different stages of chronic kidney disease (CKD) (Abstract: Background and Methods).  Pavik analyzed the levels of soluble Klotho protein in blood samples using an ELISA assay using a monoclonal antibody with strong affinity for human Klotho protein (Analytical methods, page 353).  Pavik’s data at Fig. 1A illustrates a direct correlation between increasing deficiency of Klotho protein and a decline in kidney function (severity of kidney disease).  Table 3 of Pavik further illustrates the quantified amounts of soluble Klotho protein for CKD stages 1-5, as compared to healthy volunteers (HV) (1078.6 pg/mL).  Table 3 reports the quantified amount of Klotho protein for stage 1 CKD was 964.3 pg/mL, with the amount of Klotho protein declining to an amount of 460.2 pg/mL for stage 5 CKD.  Thus, Pavik’s Table 3 clearly shows successfully quantifying amounts of Klotho protein via ELISA assay in both healthy subjects and subjects with Klotho deficiencies (i.e. predetermined threshold). The increasing Klotho deficiency directly correlates with increased severity of kidney disease. Thus, Pavik has established it was well-known to utilize ELISA analysis to quantify the amount of Klotho protein in human subjects, wherein threshold values can be determined as correlated with the illustrated disease severity, as compared with healthy subjects. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to diagnose the mammalian subject with a Klotho deficiency when the quantified amount of soluble Klotho protein is less than predetermined threshold amounts.
The person of ordinary skill in the art would have been motivated to modify the method of Hu to include diagnosing the mammalian subject with Klotho deficiency when the quantified amount of soluble Klotho protein in the mixture is less than a predetermined threshold amount, as taught by Pavik, for the predictable result of successfully identifying patients with Klotho deficiencies and therefore in need of Klotho supplementation, thus meeting the limitation of claim 9.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Pavik and Hu because each of these teachings are directed at Klotho protein as a diagnostic tool and assessing the relationship between Klotho deficiency and chronic kidney disease, and subsequent therapy.	
Regarding claim 11, both Hu and Pavik teach performing an enzyme-linked immunosorbent assay ELISA to detect the soluble Klotho protein, thus meeting the limitation of claim 11.
Regarding claim 12, Pavik’s Table 3 teaches displaying a Klotho deficiency determination by producing a report in physical form that displays the Klotho deficiency determinization, including the quantified amounts of the soluble Klotho protein, thus meeting the limitation of claim 12.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Whitney, Krleza and Pavik, as applied to claims 9 and 11-12 above, and further in view of Arnitz et al., (US 2008/0097244; IDS 6/4/2020, previously cited above) (“Arnitz”).
The teaching of Hu, in view of Whitney, Krleza and Pavik is set forth above.
	Regarding claim 10, although the cited prior art renders obvious obtaining capillary blood, the cited prior art does not further teach the capillary blood is between about 10-1000 µl, preferably about 50-200 µl, as recited in claim 10. However, Arnitz is directed to a device for collecting capillary blood that comprises a lancet and a capillary channel for collecting the blood sample (paragraph [0002]), wherein a sample of less than 100 µl is collected (claimed range overlaps the prior art range) (paragraph [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect a capillary blood sample having a well-known volume of less than 100 µl (claimed range overlaps the prior art range).
The person of ordinary skill in the art would have been motivated to modify the method of the cited prior art to include collect a capillary blood sample having a volume of less than 100 µl, as taught by Arnitz, for the predictable result of successfully obtaining a blood sample for ELISA analysis, thus meeting the limitation of claim 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Arnitz because each of these teachings are directed at analyzing blood samples.	

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Whitney, Krleza and Pavik, as applied to claims 9 and 11-12 above, and further in view of Wolf et al., (US 2012/0178699; see IDS 6/4/2020) (“Wolf”).
The teaching of Hu, in view of Whitney, Krleza and Pavik is set forth above.
Regarding claim 13, it is initially noted that the teaching of Hu, in view of Whitney, Krleza and Pavik, as set forth above regarding claims 9 and 11-12, renders obvious all the steps of claim 13 except administering a composition to the mammalian subject, wherein the pharmaceutical composition comprises a pharmaceutically-acceptable carrier or excipient and a pharmaceutically acceptable amount of a recombinant Klotho protein, recombinant Klotho protein fragment, or recombinant Klotho fusion protein disposed in the carrier or excipient.
Although Hu teaches treating Klotho deficiency by exogenous administration of recombinant Klotho protein, e.g. intraperitoneal injection (Fig. 4 and Administration of Soluble Klotho Protein, pages 14-15; CONCLUSION AND PERSPECTIVES, page 17), Hu does not further teach wherein the composition comprises a pharmaceutically acceptable carrier or excipient and a pharmaceutically effective amount of recombinant Klotho protein, as recited in claim 13.  However, Wolf is directed to methods of administering Klotho proteins (KL1 or KL1 analogue) to subjects suffering from Klotho deficiencies, e.g. treatment of cancer (Abstract and paragraph [0039]), wherein the treatment method administers a pharmaceutically effective amount of recombinant Klotho protein (SEQ ID NO:2), e.g. 200 ng/day, 500 ng/day, 10 µg/kg, 25 µg/kg (paragraphs [0045], [0122], [0218] and [0227]-[0229]).
Wolf further teaches the Klotho protein composition is administered by various routes, including orally and intraperitoneal injection, wherein the Klotho protein composition comprises a pharmaceutically-acceptable carrier, e.g. starch, cellulose derivatives, gelatin (paragraphs [0139]-[0140]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a pharmaceutically effective amount of recombinant Klotho protein using a pharmaceutically acceptable carrier.
The person of ordinary skill in the art would have been motivated to modify the prior art method to administer a pharmaceutically effective amount of recombinant Klotho protein using a pharmaceutically acceptable carrier, as taught by Wolf, for the predictable result of successfully treating Klotho deficiency, thus meeting the limitation of claim 13.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Wolf because each of these teachings are directed at therapeutic uses of Klotho protein.	
Regarding claim 14, Hu teaches intraperitoneal injection (Administration of Soluble Klotho Protein, pages 14-15) and Wolf teaches intraperitoneal injection as well as oral administration (paragraphs [0139]-[0140]), thus meeting the limitation of claim 14.
Regarding claim 15, as set forth above regarding claim 7, Krleza teaches obtaining capillary blood comprises lancing the skin of the patient with a lancet and collecting the capillary blood in the container (Figure 5, page 344), thus meeting the limitation of claim 15.
Regarding claim 16, as set forth above regarding claim 13, the cited prior art renders obvious the pharmaceutical composition comprising a pharmaceutically effective amount of a recombinant Klotho protein, thus meeting the limitation of claim 16.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Whitney, Krleza, Pavik and Wolf, as applied to claims 13-16 above, and further in view of Guo et al., (WO 2016/088059; see IDS 3/2/2021) (“WO ‘059”).
The teaching of Hu, in view of Whitney, Krleza, Pavik and Wolf is set forth above.
Regarding claim 17, although the combined prior art teaches the pharmaceutical composition comprises a pharmaceutically-effective amount of recombinant Klotho protein, the combined prior art does not further disclose a recombinant Klotho fusion protein comprising at least a portion of an immunoglobulin Fc domain sequence or human serum albumin sequence fused to at 5least a portion of a soluble Klotho protein sequence, with or without a linker sequence therebetween, as recited in claim 17. However, WO ‘059 teaches a fusion polypeptide comprising an alpha sKlotho protein, FGF23, and a modified Fc fragment having decreased binding to Fc-gamma-receptor and increased serum half-life.  A preferred fusion polypeptide has the sequence illustrated in SEQ ID NO:47.  The fusion polypeptides of the WO ‘059 are administered in order to treat Klotho deficiency, thus treating Klotho-related diseases, such as kidney diseases including impaired kidney function, chronic renal disease, and chronic renal failure ( see page 4, lines 21-33; page 5, lines 12 -14; page 6, lines 6-8; page 33, lines 7-29; page 59, lines 18-29; page 64, lines 22-30; page 65, lines 3-28; page 67, line 27 - page 68, line 4; and pages 113-114).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a recombinant Klotho fusion protein comprising at least a portion of an immunoglobulin Fc domain, as the therapeutic recombinant Klotho protein in the method of the prior art.
 The person of ordinary skill in the art would have been motivated to use a recombinant Klotho fusion protein comprising at least a portion of an immunoglobulin Fc domain, as taught by WO ‘059, for the predictable result of providing a therapeutic Klotho protein composition having increased serum half-life, thus increasing the effectiveness of the administered Klotho protein.
The skilled artisan would have had a reasonable expectation of success in substituting the recombinant Klotho fusion protein comprising at least a portion of an immunoglobulin Fc domain because WO ‘059 has shown that such fusion proteins are effective for treating Klotho-related diseases, such as kidney diseases including impaired kidney function, chronic renal disease, and chronic renal failure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 9-13, 15-19, 22 and 24-25 of copending Application No. 16/208,552 (“copending ‘552”) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of copending ‘552 recites the following method:
A method of stabilizing Klotho protein in a human capillary blood sample, the method comprising: obtaining between about 10-1000 µl of capillary blood from a human subject, the capillary blood containing an amount of soluble Klotho protein; storing the capillary blood in a container for at least 3 days at room temperature or without freezing, the container having a preservative disposed therein, the preservative being mixed with the capillary blood in the container, the preservative stabilizing the soluble Klotho protein for the at least 3 days at room temperature or without freezing, the preservative comprising one or more of heparin and lithium heparin; after storing the capillary blood in the container for the at least 3 days at room temperature or without freezing, quantifying the amount of the soluble Klotho protein, wherein the step of quantifying the amount of soluble Klotho protein comprises performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify the soluble Klotho protein.

Claim 1 of copending ‘552 anticipates instant claims 1, 2, 4, 5, 6 and 8.
Claim 3 of copending ‘552 reads on instant claim 3.
Claim 5 of copending ‘552 reads on instant claim 5.
Claim 7 of copending ‘552 reads on instant claim 7.
Claim 22 of copending ‘552 reads on instant claim 8.
Claim 24 of copending ‘552 reads on instant claim 1.
Claim 25 of copending ‘552 reads on instant claim 1.

Claim 9 of copending ‘552 recites the following method:
A method of diagnosing Klotho deficiency in a mammalian subject, the method comprising: obtaining a fluid sample mixture selected from the group consisting of: mammalian serum, optionally in the form of capillary blood, mixed with a preservative or anti-coagulant comprising one or more of heparin, lithium heparin, EDTA, and K2 EDTA, the mammalian serum having an amount of soluble Klotho protein; and mammalian serum, optionally in the form of capillary blood, the mammalian serum having an amount of soluble Klotho protein, the method further comprising mixing the mammalian serum with a preservative or anti-coagulant comprising one or more of heparin, lithium heparin, EDTA, and K2 EDTA to form the mixture; storing the mixture for at least 24 hours at room temperature or without freezing, the preservative or anti-coagulant stabilizing the soluble Klotho protein for at least 24 hours at room temperature or without freezing; after the storing step, quantifying the amount of the soluble Klotho protein in the mixture; and diagnosing the mammalian subject with Klotho deficiency when the quantified amount of soluble Klotho protein in the mixture is less than a predetermined threshold amount.

Claim 9 anticipates instant claim 9.
Claim 10 of copending ‘552 reads on instant claim 10.
Claim 11 of copending ‘552 reads on instant claim 11.
Claim 12 of copending ‘552 reads on instant claim 12.

Claim 13 of copending ‘552 recites the following method:
A method of treating Klotho deficiency in a mammalian subject, the method comprising: obtaining serum or capillary blood, from a mammalian subject, the serum or capillary blood having an amount of soluble Klotho protein; storing the serum or capillary blood in a container for at least 24 hours at room temperature or without freezing, the container having a preservative or anti-coagulant disposed therein and mixed with the serum or capillary blood to form a mixture, the preservative or anti-coagulant stabilizing the soluble Klotho protein for at least 24 hours at room temperature or without freezing, the preservative or anti-coagulant comprising one or more of heparin, lithium heparin, EDTA, and K2 EDTA; 4Serial No. 16/208,552after the storing step, quantifying the amount of the soluble Klotho protein in the mixture; diagnosing the mammalian subject with Klotho deficiency when the quantified amount of soluble Klotho protein in the mixture is less than a predetermined threshold amount; and administering a composition to the mammalian subject after diagnosing the mammalian subject with Klotho deficiency, the composition comprising one or more of: one or more pharmaceutical composition comprising a pharmaceutically- acceptable carrier or excipient and a pharmaceutically effective amount of a recombinant Klotho protein, recombinant Klotho protein fragment, or recombinant Klotho fusion protein disposed in the carrier or excipient; one or more nutraceutical composition comprising a plurality of components adapted to raise serum soluble Klotho protein levels by increasing or enhancing endogenous production of soluble Klotho protein by the mammalian subject; and one or more pharmaceutical composition that increases endogenous Klotho levels, optionally selected from the group consisting of a blood pressure medication, an Angiotensin II receptor blocker (ARB), an Angiotensin-converting enzyme (ACE) inhibitor, Losartan, Valsartan, Telmisartan, an ATi receptor antagonist or blocker, testosterone, growth hormone, a growth hormone releasing peptide, sermorelin, prescription or prescription-strength vitamin D, 1,25- dihydroxycholecalciferol, calcitrol, paricalcitrol, an Indoxyl sulphate binder, Kremezin, AST-120, a statins, a PPAR agonists, troglitazone, and rosiglitazone.


Claim 13 of copending ‘552 anticipates instant claim 13.
Claim 15 of copending ‘552 reads on instant claim 15.
Claim 16 of copending ‘552 reads on instant claim 16.
Claim 17of copending ‘552 reads on instant claim 17.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/208552, in view of Wolf et al (set forth above). 
While claim 13 of the ‘552 application recites administering the therapeutic composition, claim 13 of the ‘552 application does not claim oral administration or bolus or gradual injection, as recited in instant claim 14.  However, Wolf is directed to methods of administering Klotho proteins (KL1 or KL1 analogue) to subjects suffering from Klotho deficiencies, e.g. treatment of cancer (Abstract and paragraph [0039]), wherein the treatment method administers a pharmaceutically effective amount of recombinant Klotho protein by various routes, including orally and intraperitoneal injection (paragraphs [0139]-[0140]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a pharmaceutically effective amount of recombinant Klotho protein using well-known route of administration, including orally and via intraperitoneal injection.
The person of ordinary skill in the art would have been motivated to modify the prior art method to use well-known routes of administration, as taught by Wolf, for the predictable result of successfully treating Klotho deficiency.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633